68 F.3d 463
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stanley Eugene WOODS;  Kush Abdul B Ali Abu Abbass, a/k/aCharles James Lee;  John Brinson, Plaintiffs-Appellants,and Jamel (I'man) KABIR;  Yusuf Abdur Rahman, Plaintiffs,v.Parker EVATT, Commissioner, South Carolina Department ofCorrections;  Benjamin Montgomery, Warden;  Bernard Walker,Deputy Warden;  George P. Windley, Chaplain;  South CarolinaDepartment of Corrections, Defendants-Appellees.Jamel (I'man) KABIR, Plaintiff-Appellant,andStanley Eugene WOODS;  Kush Abdul B Ali Abu Abbass, a/k/aCharles James Lee;  Yusuf Abdur Rahman;  JohnBrinson, Plaintiffs,v.Parker EVATT, Commissioner, South Carolina Department ofCorrections;  Benjamin Montgomery, Warden;  Bernard Walker,Deputy Warden;  George P. Windley, Chaplain;  South CarolinaDepartment of Corrections, Defendants-Appellees.Stanley Eugene WOODS;  Kush Abdul B Ali Abu Abbass, a/k/aCharles James Lee;  John Brinson, Plaintiffs-Appellants,andJamel (I'man) KABIR;  Yusuf Abdur Rahman, Plaintiffs,v.Parker EVATT, Commissioner, South Carolina Department ofCorrections;  Benjamin Montgomery, Warden;  Bernard Walker,Deputy Warden;  George P. Windley, Chaplain;  South CarolinaDepartment of Corrections, Defendants-Appellees.
Nos. 95-6285, 95-6409, 95-6750.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1995.Decided Oct. 19, 1995.

Appeals from the United States District Court for the District of South Carolina, at Columbia.  G. Ross Anderson, Jr., District Judge.  (CA-94-1071-3-3BC)
D.S.C.
AFFIRMED.
Stanley Eugene Woods, Kush Abdul B Ali Abu Abbass, John Brinson, Jamel (I'man) Kabir, Appellants Pro Se.
Marvin Coleman Jones, Bogoslow & Jones, Walterboro, SC, for Appellees.
Before WILKINSON and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint and denying their mandamus petition as moot.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation, as well as the order denying mandamus relief, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.*  No. 95-6285, Woods v. Evatt, No. CA-94-1071-3-3BC (D.S.C. Jan. 26, 1995);  No. 95-6409, Kabir v. Evatt, No. CA-94-1071-3-3BC (D.S.C. Jan. 26, 1995);  No. 95-6750, Woods v. Evatt, No. CA-94-1071-3-3BC (D.S.C. Apr. 21, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also deny Appellants' motions for appointment of counsel